DETAILED ACTION
This is the first Office action on the merits based on the 17/208,062 application filed on 03/22/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021, 04/01/2021, and 01/19/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The Office notes herein that claims 1-20, as originally filed, are drawn to Figures 4 and 5.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for locking the lever in the open position by over-rotation of the lever beyond the open position” (claims 9, 15, and 16), the “engaging structure on a sidewall of the opening” (claim 18), and the “tab extending from a sidewall of the opening” (claim 19) must be shown or the feature(s) canceled from the claim(s).  In addition, reference signs should be included for these features.  No new matter should be entered.
The drawings are also objected to because they do not include reference signs for the following features of the invention specified in the claims:
The front, rear, interior, and exterior surfaces of the primary member.
The generally cylindrical body of the primary member.
The central passage of the primary member.
The opening of the generally cylindrical body.
The pivot connection point of the lever.
The one or more sidewalls of the primary member.
The secondary member of the clamping device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The written description does not include reference signs for the features of the invention specified in the claims and listed as items 1-7 in the objections to the drawings, see above.
Apart from the claims, the disclosure does not include a written description of the “means for locking the lever in the open position by over-rotation of the lever beyond the open position” (claims 9, 15, and 16), the “engaging structure on a sidewall of the opening” (claim 18), or the “tab extending from a sidewall of the opening” (claim 19).  No new matter should be entered.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 9, 10, 16, and 20 are objected to because of the following informalities:
In claim 1, lines 8-9, “a plurality of alternating thin sections and thick sections having increased thickness with respect to the thin sections” should be --- a plurality of alternating thin sections and thick sections, the thick sections having increased thickness with respect to the thin sections ---.
In claim 1, line 12, “proximate” should be --- proximate to ---.
In claim 6, line 1, “end portion” should be --- the end portion ---.
In claim 9, line 8, “proximate” should be --- proximate to ---.
In claim 10, lines 1-3, “a plurality of alternating thin sections and thick sections having increased thickness with respect to the thin sections” should be --- a plurality of alternating thin sections and thick sections, the thick sections having increased thickness with respect to the thin sections ---.
In claim 16, line 8, “proximate” should be --- proximate to ---.
In claim 20, lines 1-3, “a plurality of alternating thin sections and thick sections having increased thickness with respect to the thin sections” should be --- a plurality of alternating thin sections and thick sections, the thick sections having increased thickness with respect to the thin sections ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the pivot connection point is located at one of the raised portions, and the opening extends through the one of the raised portions” in lines 2-3.  There is insufficient antecedent basis for “one of the raised portions” and “the one of the raised portions” in this limitation in the claim.  Applicant is suggested to amend the claim such that it depends directly from claim 20 instead of from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strnad  (US 5,591,109).
Regarding claim 9, Strnad discloses a clamping device (the collar assembly 114; Figures 6-9; column 5, line 31, through column 6, line 12) comprising:
a primary member (the collar 115; Figures 6-9) formed of a single, continual piece (Figures 6-9) and having a front surface (the front surface of the enlarged flared flange 122; Figures 6, 8, and 9), a rear surface opposite the front surface (the rear surface of the collar 115 opposite the front surface of the enlarged flared flange 122; Figures 6, 8, and 9), and a generally cylindrical body (the cylindrical body 120; Figures 6-9) extending between the front and rear surfaces, with a central passage (the generally axial bore 121; Figures 6 and 7) defining an interior surface (the interior surface of the collar 115 defined by the generally axial bore 121; Figures 6 and 7), wherein the primary member is configured to receive an elongated member (the weight bar 119; Figure 7) through the central passage, and wherein the generally cylindrical body has a thickness defined between the interior surface and an exterior surface (Figure 7), wherein an opening (the opening 130; Figures 6, 7, and 9) extends through the thickness;
a lever (the locking cam portion 126 formed integrally with cam arm 125; Figures 6-9) having an end portion (the locking cam portion 126; Figures 6 and 7) pivotably connected to the primary member proximate the opening at a pivot connection point (the pivot shaft 128; Figures 6 and 7) and an elongated arm (the cam arm 125; Figures 6-9) extending from the end portion, the end portion having a lower end defining an engagement surface (“A detent 126a formed in the surface of the cam 126 engages the curved, convex surface of the weight bar to facilitate holding the cam in place.”; column 5, lines 55-57; refer to the annotated Figures 6 and 7, see below),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the lever being moveable by rotation between an open position (refer to the annotated Figure 6, see above) and a closed position (refer to the annotated Figure 7, see above), wherein when in the closed position, the lower end of the lever extends through the opening and inwardly from the interior surface, such that the engagement surface is configured to engage the elongated member within the central passage to hold the clamping device in position with respect to the elongated member (Figure 7; column 5, lines 55, through column 6, line 12), and wherein movement of the lever from the closed position to the open position causes the lower end to move outwardly, such that when in the open position, the engagement surface is not configured to engage the elongated member to hold the clamping device in position with respect to the elongated member (Figure 6).
Regarding claim 12, Strnad further discloses wherein the opening has a boundary entirely defined by one or more sidewalls located between the front and rear surfaces of the primary member (Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad  (US 5,591,109) in view of Bolton (GB 2397254 A).
Regarding claim 13, Strnad discloses the invention as substantially claimed, see above, but fails to disclose: a secondary member that extends around a portion of the interior surface of the primary member, wherein a portion of the secondary member is positioned on the interior surface opposite the opening.
Bolton teaches an analogous clamping device (the clamp 13; Figures 1, 7, and 8) comprising a secondary member (the elastomeric liner 43; Figure 7; page 4, lines 5-25) that extends around a portion of an interior surface of a primary member (the interior surface of the housing 41 defining the circular bore 42; Figure 7; page 4, lines 5-25), wherein a portion of the secondary member is positioned on the interior surface opposite an opening (a portion of the elastomeric liner 43, which may be substantially D-shaped, is positioned on the interior surface of the housing 41 opposite the recess 49; Figure 7; page 4, lines 5-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Strnad’s invention to include a secondary member, as taught by Bolton, in order to enable the secondary member to be compressed against the elongated member by the clamping device for the advantage of further ensuring that the clamping device is secured to the elongated member and prevents axial movement of exercise weights on the elongated member (Bolton: page 4, lines 20-23).
Regarding claim 14, Strnad in view of Bolton teaches the invention as substantially claimed, see above, and further teaches wherein the secondary member extends around at least half of a circumferential distance of the interior surface (Bolton: Figure 7; page 4, lines 5-25).

Allowable Subject Matter
Claims 1-8, 16, and 18-20 are allowed over the prior art.
Claims 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Strnad – US 5,591,109) fails to teach or render obvious a clamping device in combination with all of the elements and structural and functional relationships as claimed and further including:
the generally cylindrical body comprises a plurality of alternating thin sections and thick sections having increased thickness with respect to the thin sections, and wherein the thick and thin sections form alternating raised portions and recessed portions on the exterior surface, wherein the alternating raised and recessed portions extend an entire circumferential distance of the exterior surface (claims 1 and 10); and
a means for locking the lever in the open position by over-rotation of the lever beyond the open position (claims 15 and 16).

The prior art of record (Fry – GB 2186500 A) fails to teach or render obvious a clamping device in combination with all of the elements and structural and functional relationships as claimed and further including:
the generally cylindrical body comprises a plurality of alternating thin sections and thick sections having increased thickness with respect to the thin sections, and wherein the thick and thin sections form alternating raised portions and recessed portions on the exterior surface, wherein the alternating raised and recessed portions extend an entire circumferential distance of the exterior surface (claim 1);
a lever having an end portion pivotably connected to the primary member proximate the opening at a pivot connection point (claims 1, 9, and 16); and
a means for locking the lever in the open position by over-rotation of the lever beyond the open position (claim 16).

The prior art of record (Woolhouse – GB 685710 A) fails to teach or render obvious a clamping device in combination with all of the elements and structural and functional relationships as claimed and further including:
the generally cylindrical body comprises a plurality of alternating thin sections and thick sections having increased thickness with respect to the thin sections, and wherein the thick and thin sections form alternating raised portions and recessed portions on the exterior surface, wherein the alternating raised and recessed portions extend an entire circumferential distance of the exterior surface (claims 1 and 10); and
a means for locking the lever in the open position by over-rotation of the lever beyond the open position (claims 15 and 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784